Citation Nr: 1416866	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-17 591	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney
INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In December 2012, the Board issued a decision that partially granted, to 10 percent, the Veteran's claim of entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the portion of the December 2012 Board decision that assigned a 10 percent rating for foot injury residuals of gunshot wound to the left foot is vacated.  The remaining portion of the December 2012 Board decision is undisturbed.



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


